Franklin C.P. No. 97CR052877. This cause is pending before the court as an appeal from the Court of Common Pleas of Franklin County. Upon consideration of appellant’s motions to supplement the record and to stay the briefing schedule,
IT IS ORDERED by the court that the motions to supplement the record and to stay the briefing schedule be, and hereby are, denied.
Resnick, J., would order the video to be transcribed and deny the continuance.
Pfeifer, J., would grant the motion to supplement the record and deny the continuance.